internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-109276-99 date date distributing controlled year family shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i business a business b business c business d j k l m n p q r s t w v x dollar_figureaa we respond to your letter dated date in which rulings are requested regarding the federal_income_tax consequences of a proposed transaction the information submitted is summarized below distributing is the common parent of a group of corporations filing consolidated_returns distributing was incorporated in year primarily to consolidate the various business activities of the family distributing thus currently is engaged directly and through its various subsidiaries in business b business c and business d one subsidiary controlled is engaged in business a the shareholders of distributing currently hold their stock as follows common_stock class a preferred class b preferred shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i distributing esop j j j k l m m n n p p q distributing and the family propose to undertake a combination of sales and exchanges in order to resolve shareholder disputes regarding the proper management of the businesses of distributing in particular distributing and the family propose to take the following steps i ii the distributing esop will purchase x shares of the distributing common_stock held by each of shareholder d and shareholder e shareholder b will purchase all of the class a preferred distributing stock held by each of shareholder d shareholder e shareholder f and shareholder g iii iv v shareholder a will exchange all of his class a preferred distributing stock for controlled stock shareholder c will exchange all of her class b preferred distributing stock for controlled stock shareholder d and shareholder e each will exchange his remaining shares of distributing common_stock for controlled stock and a promissory note in the principal_amount of dollar_figureaa following the completion of the sales and the exchanges described above the present and former shareholders of distributing will hold shares of distributing and controlled as follows controlled common_stock distributing common_stock distributing distributing class a class b shareholder a shareholder b shareholder c shareholder d shareholder e shareholder f shareholder g shareholder h shareholder i distributing esop r s t t u v p p the taxpayer has made the following representations in connection with the proposed transaction a b indebtedness owed by controlled to distributing if any after the distribution will not constitute stock_or_securities the stock of controlled will be distributed to distributing shareholder a shareholder c shareholder d and shareholder e on a non pro_rata basis according to the fair_market_value of the shares based on appraised value the fair_market_value of the controlled stock to be received by shareholder a shareholder c shareholder d and shareholder e of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by those shareholders in the exchange c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity d e f g h i j other than that of a shareholder the five years of financial information submitted on behalf of distributing and its subsidiaries including controlled is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees the distribution of the controlled stock is carried out for the following corporate business purposes to resolve various issues relating to day-to- day management and long term objectives as well as problems arising from shareholder disputes differences of opinion as to strategic goals and the problems of operating business a in conjunction with the other different businesses within the same affiliated_group the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose shareholder b will purchase at the appraised value all of the preferred class a stock owned by each of shareholder d shareholder e shareholder f and shareholder g otherwise there is no plan or intention by any shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction the distributing esop will purchase a portion of each of shareholder d’s and shareholder e’s distributing common_stock in conjunction with the transaction otherwise there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business k l m n o no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing will not have an excess_loss_account with respect to the controlled stock immediately before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368and iv the distribution of controlled stock is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled p neither distributing or controlled is an s_corporation within the meaning of sec_1361 and there is no plan or intention by either distributing or controlled to make an s_corporation_election pursuant to sec_1362 based solely on the information submitted and on the representations set forth above we hold as follows no gain_or_loss will be recognized to distributing upon the distribution of controlled stock to shareholder a and shareholder c and controlled stock and promissory notes to shareholder d and shareholder e in exchange for their distributing stock sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of shareholder a and shareholder c upon their receipt of the stock of controlled from distributing in exchange for all of their stock in distributing sec_355 shareholder d and shareholder e each will recognize gain if any but not loss on his receipt of controlled stock and a promissory note in exchange for all of his distributing common_stock but not in excess of the fair_market_value of the promissory note received sec_356 revrul_93_62 c b the holding_period of the controlled stock received by shareholder a shareholder c shareholder d and shareholder e will include each shareholder’s holding_period of their distributing stock exchanged therefor provided that such distributing stock is held as a capital_asset on the date of the transaction sec_1223 the basis of the controlled stock in the hands of shareholder a and shareholder c received in the transaction will be the same as the basis of the distributing stock surrendered by each in exchange therefor immediately before the transaction sec_358 shareholder d’s and shareholder e’s basis in the stock of controlled after the exchange will equal the basis of the distributing stock surrendered by each decreased by the fair_market_value of the promissory note received by each and increased by the amount of gain that each recognized on the exchange sec_358 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion on the tax treatment of shareholder b’s purchase of all of the class a preferred distributing stock held by each of shareholder d shareholder e shareholder f and shareholder g we express no opinion regarding whether the distributing esop’s purchase of x shares of the distributing common_stock held by each of shareholder d and shareholder e will be treated as a sale_or_exchange under sec_1001 a distribution of a dividend under sec_301 or a redemption of stock under sec_302 and whether shareholder d’s and shareholder e’s exchange of part of their distributing common_stock for promissory notes will have the effect of a distribution of a dividend within the meaning of sec_356 or a distribution_in_redemption_of_stock under sec_302 furthermore we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by filiz a serbes assistant to chief branch
